Citation Nr: 1116363	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  In August 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.

Initially, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the agency of original jurisdiction so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  According to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative.

In this case, the Veteran's representative indicated during the August 2010 Board hearing that additional evidence would be submitted, and that he was not waiving initial review by the agency of original jurisdiction at that time.  The Board notes that multiple lay statements in support of the Veteran's claim were received by VA in September 2010, and there is no indication that the Veteran or his representative waived initial review by the agency of original jurisdiction.  As the evidence appears to be relevant to the Veteran's claim and is not duplicative of evidence already discussed in the July 2009 statement of the case, the case must be returned to the agency of original jurisdiction for initial review.  38 C.F.R. §§ 19.31, 19.37.

With regard to the Veteran's contention of in-service noise exposure, the Board notes that the Veteran's service personnel records document that his military occupational specialty (MOS) in service was as a cannoneer.  The Board finds the Veteran's statements regarding noise exposure to be credible, and in light of the absence of any contradictory information in the record, the Board finds it reasonable to accept that the Veteran was exposed to significant acoustic trauma during service.

The Veteran's service medical records document that the Veteran was treated on one occasion, in November 1967, for otitis media.

During the Veteran's military separation examination in November 1967, the Report of Medical History documents that the Veteran reported having experienced ear, nose, or throat trouble, but expressly denied any hearing loss.

The audiological evaluation showed thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
10
LEFT
5
0
0
-
5

In December 2008, a VA examination was administered in connection with this appeal.  The examiner reviewed the Veteran's claims file.  During the examination, the Veteran reported a gradual onset of hearing loss that occurred while he was in the military, when he was chronically exposed to high levels of noise as the result of his military duty.  The Veteran reported that he was not aware of any ear disease that would have contributed to his hearing loss.  The Veteran's word recognition scores using the Maryland CNC Test were 80 percent for the right ear and 76 percent for the left ear.

The audiological evaluation showed thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
80
85
LEFT
55
60
65
75
75

Therefore, the Veteran met the criteria for a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner concluded that it was less than likely that the Veteran's current bilateral hearing loss was the result of his active duty service, given that the Veteran's hearing was within normal limits at both the Veteran's induction and discharge.

In view of the fact that the examiner did not discuss the Veteran's in-service treatment for otitis media, the Board finds that the opinion is arguably inadequate.  See Barr v. Nicholson, 21 Vet. App. 303.  In this regard, the Board notes that the Veteran stated on his August 2009 VA Form 9 and testified during the August 2010 Board hearing that he was given medication for his hearing loss while on active duty.  The Board believes that the medication the Veteran was referencing may have been related to his in-service otitis media.

In addition, the Board observes that all relevant private treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran testified during the August 2010 Board hearing that he had hearing tests administered in the 1970s and 1980s.  The Board notes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether of these records are available.  In view of the need to return the case for other development and in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain private medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Also, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal, as well as associate with the claims file the results of the September 13, 2008 audiogram which was referred to by the December 2008 examiner.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate action to obtain and associate with the claims file any private medical records identified by the Veteran, specifically including any hearing tests from the 1970s and 1980s.

2.  The AMC/RO should obtain any recent VA treatment records (not already of record) from the Tennessee Valley Healthcare System - Nashville Campus relevant to the appeal, as well as the results of the September 13, 2008 audiogram.

3.  Then, after obtaining the above evidence, to the extent available, the claims files should be forwarded to the same clinician who administered the December 2008 VA examination.

After reviewing the claims file (including the service treatment record documenting otitis media), the clinician should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to his active duty service or any incident therein (to specifically include noise exposure during service and/or to the in-service treatment for otitis media)?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  If, and only if, the same VA clinician who administered the December 2008 examination is not available (or a different clinician is required), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology his claimed bilateral hearing loss.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to his active duty service or any incident therein (to specifically include noise exposure during service and/or to the in-service treatment for otitis media)?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the opinion obtained and ensure that an adequate rationale has been offered.

6. After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


